         Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    December 2, 2019

  RECEIVER’S OBJECTION TO RELIEF DEFENDANTS’ EMERGENCY MOTION
 FOR AN ENFORCEMENT OF THE INJUNCTION AGAINST THE DOJ’S ACTION
AND FORFEITURE OF FROZEN ASSETS UNTIL THIS MATTER HAS CONCLUDED,
 OR IN THE ALTERNATIVE, FOR A RELEASE OF $9MM TO SATISFY THE BOND
                 REQUIREMENTS OF THE FORFEITURE

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Relief Defendants’ Emergency Motion for an Enforcement of the Injunction Against the DOJ’s

Action and Forfeiture of Frozen Assets Until This Matter Has Concluded, or in the Alternative,


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
         Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 2 of 6



for a Release of $9mm to Satisfy the Bond Requirements of the Forfeiture [Doc. No. 1327] (the

“Motion”), filed on November 11, 2019. In support thereof, the Receiver respectfully represents

as follows.

   I.         The Receiver Takes No Position as to the Department of Justice’s Enforcement of
              its Secured Appearance Bond at this Time

        At the outset, it should be noted that while Relief Defendants contend that the forfeiture

proceeding is a civil proceeding (see Motion, at 4-5), the Court in United States of America v.

Iftikar Ahmed, 15-10131-NMG (D. Mass.) (Gorton, J.) (the “MA Case”) determined otherwise.

(See Memorandum & Order, attached hereto as Exhibit A, at 3-4.)

        Regardless of the civil versus criminal nature of the Department of Justice’s (“DOJ”)

efforts to enforce its rights with respect to the secured appearance bond, such efforts clearly pertain

to the real property located at 505 North Street in Greenwich, CT (the “505 Property”) and no

other Receivership Assets. (See United States’ Motion for Declaration of Bond Forfeiture, attached

hereto as Exhibit B.) Given that from the outset of this matter this Court has recognized that the

505 Property has no value in light of the DOJ’s interest therein (see Ruling and Order Granting

Preliminary Injunction [Doc. No. 113], n. 4), the Receiver did not attribute any value to the 505

Property in connection with his proposal to liquidate sufficient assets to secure the Judgment and

indeed has never articulated an intention to seek the liquidation of the 505 Property. In that the

DOJ’s efforts concern the 505 Property, the resolution of this dispute between the Relief

Defendants and the DOJ does not impact the Receiver’s ability to fulfill his primary obligation in

this receivership—to fully secure the Required Amount through the liquidation of Receivership

Assets—or to execute in any other regard his duties pursuant to the Appointment Order. The

Receiver therefore takes no position with respect to this dispute. Upon request, the Receiver or his

counsel will attend any hearings scheduled by the Court on this matter and provide any relevant



                                                  2
           Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 3 of 6



information and assistance that the Court may request in addressing this Motion.

    II.      The Receiver Objects to the Release of Attorney’s Fees

          The Motion also seeks a release of “reasonable attorney fees” in connection with

challenging the actions by the DOJ with respect to the enforcement of the secured appearance bond

executed by the Defendant and Mrs. Ahmed. The Receiver objects to the release of Receivership

Assets to pay for such attorneys’ fees.

          As the Receiver has stated in recent filings, the aggregate value of the distributions

requested by the Defendant and Relief Defendants for attorneys’ fees causes the Receiver some

concern given the Receivership Estate’s continued exposure to market risk. As the Receiver

articulated previously, until the liquidation process is complete and the Required Amount is fully

secured by deposits into the CRIS account, there are no Receivership Assets that, in the Receiver’s

view, are truly excess. However, given the present cumulative value of the Receivership Assets,

the Receiver took no position with respect to the Relief Defendants’ motion seeking a release of

$350,000 to Murtha Cullina LLP. (See Relief Defendants’ Emergency Motion to Modify Asset

Freeze Order to Release Funds to Pay Murtha Cullina’s Fees and Disbursements Since

Appointment of Receiver, or in the Alternative, to Withdraw the Appearance of Counsel [Doc. No.

1171] (the “MC Motion”); Statement of Receiver’s Position Concerning the MC Motion [Doc.

No. 1195].) The Receiver also took no position with respect to the Relief Defendants’ Emergency

Motion for a Ruling on Relief Defendants’ Appellate Fees, in Light of the Court’s Recent Ruling

on Defendant’s Rule 59(e) Motion [Doc. No. 1273] (the “JB Motion”), seeking the release of

$350,000 to fund their appellate counsel’s fees. (See Statement of Receiver’s Position Concerning

the JB Motion [Doc. No. 1282].) 2 Finally, the Receiver took no position as to the Defendant’s



2
 On September 16, 2019, this Court entered its Ruling Granting Relief Defendants’ Emergency Motion for
Appellate Attorney Fees [Doc. No. 1287].

                                                  3
           Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 4 of 6



Emergency Motion for a Ruling on Defendant’s Appellate Fees, in Light of the Court’s Recent

Ruling On Defendant’s Rule 59(E) Motion [Doc. No. 1288] (the “Defendant Appellate Motion”),

seeking a release of up to $500,000 to retain appellate counsel for the Defendant. (See Statement

of Receiver’s Position Concerning the Defendant Appellate Motion [Doc. No. 1294].)

          Thus, setting aside the request of Harris St. Laurent LLP for approximately $1.8 million in

attorneys’ fees and expenses as well as Murtha Cullina LLP’s request for pre-Receivership

attorneys’ fees and expenses, there remains approximately $1.2 million in requested attorneys’

fees and expenses for the Defendant and Relief Defendant’s various counsel, $350,000 of which

this Court has granted. At this time, the Receiver opposes any further release of funds from the

Receivership Estate beyond this $1.2 million to pay for the Defendant and Relief Defendants’

counsel.

   III.      The Receiver Objects to the Release of $9 Million from the Receivership Estate

          The Motion further seeks a release of $9 million of Receivership Assets to “satisfy the

bond requirement.” (Injunction Motion, at 7.) The Receiver objects to such a release of funds

because a $9 million reduction in the liquid assets of the Receivership Estate would harm the

Receiver’s ability to execute his duties under the Appointment Order in that it would impose a

significant risk to the Receiver’s ability to successfully secure the Required Amount with

Receivership Assets, particularly in light of the recent stay of liquidation pending the Supreme

Court’s decision in Liu v. SEC. Therefore, it is not in the interest of the Receivership Estate to

release $9 million from the Asset Freeze to satisfy the secured appearance bond executed by the

Defendant and Mrs. Ahmed.

          Wherefore, for the reasons set forth above, the Receiver respectfully submits that the Court

should deny the Motion in that it seeks a release of funds for attorneys’ fees and/or a release of $9

million to satisfy the secured appearance bond, sustain this objection, and grant such other and


                                                   4
         Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 5 of 6



further relief as it deems just and proper.

                                                  Respectfully submitted,
                                                  JED HORWITT, ESQ., RECEIVER


                                                   /s/ Christopher H. Blau
                                                  Stephen M. Kindseth (ct14640)
                                                  Christopher H. Blau (ct30120)
                                                  Zeisler & Zeisler, P.C.
                                                  10 Middle Street, 15th Floor
                                                  Bridgeport, CT 06604
                                                  Telephone: 203-368-4234 X 236
                                                  Facsimile: 203-549-0903
                                                  Email: cblau@zeislaw.com;
                                                  skindseth@zeislaw.com
                                                  Counsel to the Receiver




                                              5
        Case 3:15-cv-00675-JBA Document 1369 Filed 12/02/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 6
